Case 2:21-cr-00118-CCW Document 3 Filed 03/23/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

V. Criminal No. Z 1 -/ / —

ANTHONY LAW
MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Nicole Ann
Stockey, Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal
Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that an
Arrest Warrant be issued for the apprehension of defendant ANTHONY LAW, upon the grounds
that an indictment has been returned in the above-captioned criminal case charging the defendant
with Title 21, United States Code, Sections 841 (a)(1), 841 (b)(1)(B) Gi).
Recommended bond: Detention. )
Respectfully submitted,

STEPHEN R. KAUFMAN
Acting United States Attorney

By: /s/ Katherine C. Jordan

MAR 23 2021 : KATHERINE C. JORDAN
Assistant U.S. Attorney
CLERK US. OISTRICT COURT PA ID No. 201135

WEST, DIST. OF PENNSYLVANIA
